
	

114 HR 78 IH: New Chance for a New Start in Life Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 78
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To authorize the Secretary of Labor to make grants to States, units of local government, and Indian
			 tribes to carry out employment training programs to assist long-term
			 unemployed job hunters obtain the skills and training to reenter the
			 workforce and fill jobs in high-growth sectors of the economy.
	
	
		1.Short titleThis Act may be cited as the New Chance for a New Start in Life Act of 2015.
		2.FindingsCongress finds that—
			(1)according to the Bureau of Labor Statistics, in December 2013, the number of long-term unemployed
			 job hunters, persons jobless for 27 weeks or more, exceeded 3.9 million,
			 which constitutes approximately 37.7 percent of the unemployed, among the
			 highest rates in recent history;
			(2)the Bureau of Labor Statistics also estimates that the health care and social assistance sectors
			 will account for almost a third of the projected job growth from 2014 to
			 2024 and that employment in the construction sector is expected to see a
			 large increase, while still not reaching levels of the Great Recession of
			 2007, and that manufacturing is projected to experience a slight decline
			 in employment over the projection period; and
			(3)reducing the number of persons in long-term unemployed status by providing training opportunities
			 to obtain the skills needed to fill the jobs in the employment sectors
			 predicted to experience the greatest rates of growth is an important
			 national goal.
			3.Compensated employment training grants
			(a)AuthorizationSubject to the availability of appropriations for such funds, the Secretary of Labor shall make
			 grants to States, units of local government, and Indian tribes to carry
			 out the activities described in subsection (b). Grants under this section
			 may be made on such terms and conditions as the Secretary may determine.
			(b)Use of fundsA recipient of a grant under this Act shall use the grant for the following purposes:
				(1)To create compensated training programs that offer training to assist long-term unemployed persons
			 obtain the skills and training to reenter the workforce and fill jobs in
			 sectors of the economy projected by the Bureau of Labor Statistics to have
			 the highest rates of demand during the period 2014 to 2024.
				(2)To provide compensation to participants in training programs to temporarily aid in their financial
			 distress.
				(3)To partner with cities and non-profit organizations to provide apprenticeships and internships.
				(4)To provide training and employment opportunities for veterans.
				(5)To partner with historically Black colleges and universities and Hispanic serving colleges and
			 universities along with local community college systems to create
			 innovative retraining programs for minorities focused on retooling workers
			 for jobs in the growth sectors of healthcare, biotech, and information
			 technology.
				(6)To provide access to public healthcare programs for participants.
				(7)To create training programs for ex-offenders in an effort to reduce recidivism.
				(8)To aid newly trained participants in securing employment within the field of their newly acquired
			 expertise.
				(c)ConditionsAs a condition of receiving a grant under this Act, a grant recipient shall—
				(1)comply with nondiscrimination standards of the Civil Rights Act of 1964;
				(2)allocate not less than 80 percent of the funding allocated under the grant to wages, benefits, and
			 support activities, including child care services to individuals receiving
			 compensated training under such a grant; and
				(3)institute a program to aid newly trained participants in securing employment in their new area of
			 expertise.
				(d)Ineligibility of for-Profit educational institutionsA State, unit of local government, or Indian tribe receiving a grant under this Act may not partner
			 with nor provide any grant funds to a for-profit educational institution
			 for the provision of any of the programs or services described in
			 subsection (b).
			(e)No effect on receipt of unemployment compensationAn individual may participate in any program or receive any services funded by a grant under this
			 Act, including the receipt of compensation described in subsection (b)(2)
			 notwithstanding the fact that such individual is receiving unemployment
			 compensation. An individual’s participation or receipt of services or
			 compensation funded by a grant under this Act shall not be a cause for any
			 reduction of the amount of unemployment compensation that such individual
			 is otherwise entitled to.
			(f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.
			
